  Case 1:19-mj-00396-MSN Document 3 Filed 09/09/19 Page 1 of 1 PageID# 3



AO 470(8/85) Order ofTemporary Detention



                       UNITED STATES DISTRICT COUI                                                                    B - L             E      pj\

                                    EASTERN DISTRICT OF VIRGINIA                                                       SEP-92BI9               HJ
                                                                                                                   CLERK,U.S. DISTRICT COURT
                                                                                                                      ALEXANDRIA. VIRGINIA



                                                               ORDER OF TEMPORARY DETENTION
                                                               PENDING HEARING PURSUANT TO
                                                               BAIL REFORM ACT



                                                                  CASE NO.



          Upon motion of the United States Government,it is hereby ORDERED that a
                                                                  VJVT VA               At.                 W A*       « 1. A-f   VU«




detention hearing is set for                                           11:^1                        at
 before the undersigned in Courtroom 400 at 401Courthouse Square, Alexandria,

Virginia.

          Pending this hearing, the defendant shall be held in custody by the United

States Marshal and produced for the hearing.
                                                                                              Is/
                                                                      Michael S. Nachmanoff
                                                                      United States Magistrate Judge

                                                                Michael S. Nachmanoff
                                                                United States Magistrate Judge



*ir not held immediately upon defendant's flrst appearance,the hearing maybe continued for up to three days upon motion ofthe
Government, or up to five days upon motion of the defendant. 18 U.S.C.§ 3142(f)(2).
            A hearing is required whenever the conditions set forth in 18 IJ.S.C. §3142(1)are present. Subsection (1)sets forth the
grounds that may be asserted only by the attorney for the Government; subsection (2)states that a hearing is mandated upon the motion
of the attorney for the Government or upon the judicial ofTicer's own motion if there is a serious risk that the defendant(a) will flee or
(h) will obstruct or attempt to obstruct justice, or threaten, injure, or intimidate,or attempt to threaten,injure,or intimidate a
prospective witness or juror.
